DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al (US7718923) in view of Smith et al (US10709250).
Hansen et al discloses a thermal shield/heated pad comprising a multi-layer with a perimeter (Figure 3) comprising a first layer of reflective material (32), a second layer 30 supporting a plurality of conductive strips (36, 34), a third layer (40, column 3, lines 26-28), electrical wire (50, 55), a surround spanning perimeter having flexibility for compact storage (column 3, lines 26-35, a housing containing a power source (65, 76), a programmable control (60) in communication with processor (column 3, lines 36-46), electric wire connects with conductive strips to generate heat (column 3, lines 2-7), voltage of power source controls current drawn by conductive pads (column 3, lines 3-6), power source (65) is rechargeable (column 2, lines 64-67), low voltage battery (65) is rechargeable via power cord (70) that engages an external power source (column 2, line 1-5), low voltage battery is rechargeable via solar panel (36; column 3, lines 8-12), an attachment mechanism (column 3, lines 14-17) for attaching to a windshield (102) and capable of holding in range of flush to about 1.5 inches from surface (column 3, lines 14-22), processor is programmable via control mechanism for setting temperature or time duration (column 3, lines 36-46).  Hansen et al does not disclose conductive heating pads which draw about 2.5 amps of current exposed to surface is skin of living being, heating to a temperature of 150-525 degrees Fahrenheit, control is a wireless/mobile device and a plurality of pads is 10-20 arranged in top, middle, and bottom offset rows.  Smith et al discloses conductive heating pads (192) exposed to surface is skin of living being (abstract), heating to a temperature of 150-525 degrees Fahrenheit (column 6, line 65-column 7, line 9), control is a wireless/mobile device (column 7, lines 33-42) and a plurality of pads (Figure 3) is 10-20 arranged in top, middle, and bottom offset rows (Figure 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included heating pads exposed to surface is skin of living being, heating to a temperature of 150-525 degrees Fahrenheit, control is a wireless/mobile device and a plurality of pads is 10-20 arranged in top, middle, and bottom offset rows of Smith et al in the thermal system of Hansen et al because, heating pads exposed to surface is skin of living being, heating to a temperature of 150-525 degrees Fahrenheit, control is a wireless/mobile device and a plurality of pads is 10-20 arranged in top, middle, and bottom offset rows allows for a more uniform heating. While neither Hansen et al nor Smith et al discloses conductive pads drawing a specific amount of current (i.e. 2.5 amps) or a specific temperature range (i.e. 150-525 degrees Fahrenheit), both Hansen et al and Smith et al disclose pads drawing current and an adjustable temperature.  It would have been obvious to one of ordinary skill in the art to have included pads drawing a specific amount of current (i.e. 2.5 amps) or a specific temperature range (i.e. 150-525 degrees Fahrenheit) as a matter of design choice.

Allowable Subject Matter
Claim 20 is allowed.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/September 28, 2022						Primary Examiner, Art Unit 3761